 QUEENS AUTO SUPPLIES, INC.527Queens Auto Supplies. Inc.andLocal 531, Internation-alBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Case29-CA-2995October 23, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn May 14, 1973, Administrative Law Judge Mel-vin J. Welles issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and General Counsel filed a briefin support of the Administrative Law Judge's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record I and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Queens Auto Supplies Inc.,Queens, New York, its officers, agents, successors andassigns, shall take the action set forth in the said rec-ommended Order.iAs the record, including the exceptions and briefs, adequately presentsthe issues and positions of the parties, Respondent's request for oral argu-ment is hereby denied.2Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd 188 F.2d 362 (C A. 3, 1951). We have carefully examined the recordand find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Brooklyn, New York, on March 14 and 15,1973, based on charges filed August 18, 1972, and a com-plaint issued October 30, 1972, alleging that Respondentviolated Section 8(a)(1) and (3) of the' Act. Respondentdenies any violations of the Act. Respondent and the Gen-eral Counsel have filed briefs.Upon the entire record in the case, including my observa-tion of the witnesses, I make the following:FINDINGS OF FACTITHEBUSINESSOF THE EMPLOYER AND THELABOR ORGANIZATION INVOLVEDRespondent, a New York corporation, is engaged in thesale and distribution of automobile parts, accessories, andrelated products at its store in New York City. During theyear prior to the issuance of the complaint, it received prod-ucts valued in excess of $50,000 from companies located inthe State of New York, which had received such productsdirectly from States other than New York. I find, as Re-spondent concedes, that it is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.IITHE UNFAIR LABORPRACTICESA. The FactsToward the end of July 1972, a day or so before July 26,Union RepresentativeMontanez met Respondent's em-ployee Abraham Taylor on the street, and asked Taylor ifhe was interested in the Union. When Taylor said that hewas,Montanez gave Taylor some union authorizationcards. Taylor obtained the signatures of employees ManuelRamirez and Frank O'Ferrall on cards, and turned thesetwo cards along with his own signed card over to Montanez.These three employees, Taylor, Ramirez, and O'Ferrall, per-formed essentially driving duties for Respondent, with be-tween 70 and 80 percent of their time devoted totruckdriving.1Montanez turned the cards over to JosephBiasucci, Local 531's secretary-treasurer. Biasucci and an-other union business agent, Charles Marinconda, met withCasaccio on July 28 at the store.2 Biasucci asked Casacciofor recognition, informing him that he (Biasucci) was anofficialofLocal 531, and that he represented theCompany's dnvers. Casaccio asked Biasucci to hold matters'Although Respondent's General Manager Anthony Casaccio testifiedthat he had no drivers as such, but hires employees for "general work,"requiring that they have a drivers license, it is clear from the testimony of theemployees, as well as Casaccio's that these three did the bulk of the drivingduties, and that the other employees at the store were countermen andstockmen, who on rare occasions might make a delivery.2 I base my findings with respect to this meeting on the credited testimonyof Biasucci.Casaccio testified that he had no knowledge of any union activitywhen, on July 31, he fired Taylor (discussedinfra),and that it wasnot untilAugust 5, 6, or 7 that he conferred with any union delegate. However,Casaccio also said that on August 5, or thereafter, when he first conferredwith a union delegate, a strike had not been called, and all employees exceptTaylor were working It is clear from this alone that Casacciowas mistaken.The actual filing of the petition on July 28, 1972, is confirmatoryof Biasucci'stestimony, as it at the very least provides a benchmark for his recollectionof when recognition was requested.206 NLRB No. 63 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDin abeyance for a few days. The Union, on the same day,then filed a representation petition with the Board.On July 31, Taylor took several hours off to pick up hischild at camp. Taylor testified that he asked James Novakfor time off, that Novak said "Okay,"3 and that Casacciowas not present at the time. Taylor also testified that he leftabout 10 a.m., returning about noon. Novak testified thatTaylor told him he was leavmg,4 that "I think he said some-thing with his child," and that he left about lunchtime,returning later in the afternoon. Employee O'Ferrall testi-fied that Taylor left about 10:30 a.m., and returned "aboutmaybe 1:00, 1:30." Employee Ramirez testified that Taylorleft about 10 and returned "around 12:00, 12:30." Casacciotestified that Taylor returned "after one, close to 2:00o'clock." According to Casaccio, Taylor came into his officeand asked for time off for "a personal thing." Casaccio saidhe was busy "and if it wasn't too important I would appreci-ate him not leaving at that time." Taylor replied that "it wasvery important he had to pick up his daughter from camp,and that he would be , back by 11:00 o'clock." Casaccioadded that he "had no alternative" but to give him permis-sion to go, that he "would have liked him to stay, but he saiditwas very important so I couldn't hold the man back."Despite Novak's "left at lunchtime," it is clear from thetestimony of the other witnesses that Novak left somewherebetween 10 and 10:30 a.m. I conclude that he returnedsomewhere between 1:00 and 1:30 p.m. As the testimonyestablishes that the very earliest Taylor could have departedthat day was after 10 a.m., it is inconceivable that Taylorcould have told Casaccio that he would be back by 11:00a.m. Partly for that reason, partly because, as already noted,Casaccio's recollection seemed hazy as to when mattersoccurred, and partly because I fmd Taylor to be an entirelycredible witness, I find that Taylor never spoke to Casacciothat day before leaving to pick up his daughter, and that atbest Casaccio must have had another occasion in mind.'Strangely enough, if Casaccio were correct that Taylorasked him for permission to leave, then Taylor received thepermission,albeitgrudgingly on Casaccio's part, byCasaccio's own testimony.When Taylor returned to the store, nothing was said tohim, and he continued working until about 5:00 p.m.' Ca-saccio called Taylor into his office. Casaccio told Taylor hewas going to have to lay him off because he was late. Ac-cordmg to Casaccio, he told Taylor "that he took much toomuch time off and considering all things which includesslow on deliveries, which includes me to stop selling thisproduct that he was pushing, and he continued to try sellingit and his arrogant attitude at times, I was going to let himgo." It is not clear that everything in the above-quoted3Novak's status with the Company, specifically whetherhe was a supervi-sor, or had authority to grant time off, is in dispute. I discuss this questionsubsequently.4 Although at another point in his testimony, Novak said thatother em-ployees told him Taylor was leaving.Novak's testimony that Taylor left the store withoutpermission, that hejust "took it on his own to go," adding that he (Novak) had no authority togive permission, reinforces my view that Casaccio was mistaken,for it strong-ly suggests that Casaccio, the only one, according to Novak, who could givepermission,was absent at the time.6 Casaccio testified about 4 30. 1 credit Taylor, although thisdifference isof no sisnificance.testimony was told to Taylor, even according to Casaccio,for wben asked shortly thereafter by his counsel, "What didhe say to you and what did you say to him?" Casaccioreplied "Well, I had mentioned that fact that he was takinga lot of time off, and that I couldn't tolerate this any longer.And he said to me, `Well, I'm sorry, there are things that Ihave to do at times, and there's nothing I can do about it' "Sometime later in his testimony, Casaccio respondend to hiscounsel's question "Now, let me reiterate what was the rea-son specifically that you discharged Taylor?" with "Toomuch time off." To the followup question "How about hisconduct?" Casaccio answered "Well, his conduct, his refus-al to listen to orders." Finally, during cross-examination,the following colloquy took place:Q. (By Mr. Weinrich) You again tell me the reasons forMr. Taylor's discharge?A.Would I again tell you the reasons, he took lotsof time off, full days, half days, arrogant attitude, attimes refused to obey orders, at times I found and sawthat he made it very difficult for counterman to givehim an order to go out and make a delivery. He wasslow on the deliveries on occasions.Q. And did you relate all these reasons to Mr. Tay-lor at the time of his discharge?A. Yes, in so many words. I don't know if I relatedeach and everyone of them. I felt telling him that hetook too much time off, and was arrogant was enoughfor me to fire him.After Taylor was fired he called Union RepresentativeMontanez to tell him about it. The next day Montanez andTaylor met with Casaccio, and requested that Taylor be putback to work. Casaccio told him, after a telephone call toUnion Agent Biasucci, that he would get back to Biasuccithe next day, August 2,7 Biasucci then instructed Montanezto meet with Taylor at the store the next morning and startpicketing. The two, Montanez and Taylor, did start picket-ing the next morning, in front of the store. Shortly before8:00 a.m. O'Ferrall and Ramirez approached the store.Montanez told them that Casaccio refused to put Taylorback to work, and that was why they were picketing. Rami-rez and O'Ferrall then joined the picket hne. Casaccio thencame out and asked Ramirez and O'Ferrall if they wouldcome to work. When they replied that they would not crossthe picket line, and were on strike, Casaccio told them theywere fired. O'Ferrall and Ramirez then took signs and be-gan picketing along with Montanez and Taylor. The fore-going facts relative to the morning of August 3 are based onthe credible testimony of Montanez, Taylor, O'Ferrall, andRamirez. Casaccio's testimony did not differ in any materialway. He testified that he asked O'Ferrall and Ramirez tocome to work, that they refused, saying they were on strike,and that he "didn't see why they should have been onstrike," so he told them if they did not "come in to workyou're no longer with Queens Auto Supplies." Casacciospecifically testified that the only reason for O'Ferrall's and7Casaccio did not mention thismeeting inhis testimony,unless his testi-mony concerning a meeting on August 5, 6, or 7 was meant to be thismeeting.That Montanez' testimony concerning the meeting and its datewas accurateIhave no doubt QUEENS AUTO SUPPLIES, INC.529Ramirez' discharges was their refusal to come to work onAugust 3.On August 2, two days after Taylor's discharge, neitherRamirez nor O'Ferrall was assigned any truck driving du-ties, although they normally performed such duties 70 to 80percent of their working time, and had never before gone afull day without driving. On that day, three other employ-ees, one of whom had apparently never worked for theCompany before, with the other two having done only somepart-time chores, performed the driving duties normallydone by O'Ferrall and Ramirez (along with Taylor, alreadyfired by then). Pete Novak told the two of them to "sweepand mop the floor and dust around," and "get a broom anda mop and start sweeping or mopping the floor." The testi-mony is uncontradicted that the Company had its janitorialwork performed by an outside maintenance company. No-vak denied having assigned such work to Ramirez andO'Ferrall on August 2, but I credit the employees' testimonyin this respect.B. DiscussionThe complaint alleges that the discharges of Taylor,O'Ferrall, and Ramirez were in violation of Section 8(a)(3)and (1) of the Act, in Taylor's case, for his union activities,and in O'Ferrall's and Ramirez' cases, for their protectedconcerted activities. The complaint also alleges that Re-spondent discriminatorily assigned Ramirez and O'Ferralltomore arduous and less agreeable job tasks because oftheir union activities, also in violation of Section 8(a)(3) and(1) of the Act.Taking first the discharges of O'Ferrall and Ramirez, theviolation of Section 8(a)(3) and (1) is so plain as to requirevirtually no discussion, for they were concededly dischargedfor refusing to report to work on August 3, when they werehonoring the picket line and engaging in a strike. The factthat Cassaccio could "not see why they should have been onstrike" in no way lessens the employees' protection, guaran-teed by Section 7 of the Act. Indeed, there is no possiblebasis for concluding that the strike was not lawful and pro-tected.8As to Taylor, the situation is different, and does requirediscussion.Whether his discharge was an unfair labor prac-ticeor alawful discharge turns on Respondent's motivation.Taylor was discharged on July 31, three days after Local53l's secretary-treasurer, Biasucci, requested Casaccio torecognize the Union for its three drivers. There could havebeen no question in Casaccio's mind as to which employeeswere being sought, for Taylor, O'Ferrall, and Ramirez de-voted from 70 to 80 percent of their time to driving duties,and none of the other employees drove other than sporadi-cally.The testimony is conflicting, as noted above, as toexactly what occurred on July 31 with respect to Taylor. Wetestified that he asked Novak's "permission" to leave; No-8 This is so whether or not Taylor's discharge, or the assignment of menialwork to Ramirez and O'Ferrall the day before, were unfair labor practices,for a concerted refusal to work to protest lawful conduct is protected bySection 7. I discuss under "Remedy" Respondent's argument that Ramirezshould be barred from reinstatement because of alleged misconduct by himsubsequent to his discharge on August 3.vak testified that he left "without permission," merely'in-forming Novak he was going, and, indeed; that Novak hadno authority to grant permission to anyone to take time off.Novak further testified that when Casaccio was absent,"there's nobody there to give approval or disapproval," thatother employees "may" ask him for permission, but "I haveno authority to do anything." Finally, Novak testified thatwhen someone wants to leave and Casaccio is not present,"generally he tells somebody-anybody he's leaving so wedon't go looking for him, and he^just leaves." I find thatNovak, if not actually a supervisor, was at the very least theperson entrusted by Casaccio withde factoauthority whenCasaccio was absent-and that notification to him was forpractical purposes equivalent to seeking permission to leave.It is plain from Novak's own testimony that the employeesregularly left for personal matters without permission fromCasaccio.Thus, the credible testimony establishes that Taylor'sconduct on the day in question, July 31, involved no dere-liction whatsoever. For, as I have found, he sought permis-sion, at least implicitly, from Novak to leave for a few hours,and was granted such permission even if, based on Novak'stestimony, Novak merely acquiesced by not telling Taylorthat he should stay. Casaccio's own testimony, were Ito giveit credence in this respect, would show explicit permissiongiven Taylor to leave, for Casaccio testified that he toldTaylor if "it wasn't too important I would appreciate [you]not leaving at that time," to-which Taylor replied that it wasimportant, and Casaccio then "had no alternative" but togive him permission. Casaccio's subsequent testimony thathe regarded this very conversation as a "final warning" toTaylor, and "then I fired him after his answer," is palpablyfalse, for there was no warning whatsoever in Casaccio'sown version of the converstion I have found did not eventake place, and Casaccio did not fire Taylor until 5:00 p.m.(4:30 p.m., according to Casaccio himself).Casaccio testified, as noted above, that Taylor was dis-charged for taking too much time off, coupled with hisslowness on deliveries, his "pushing" his own product at theCompany's store, and his "arrogant attitude at times." Hesubsequently gave "too much time off" in answer to hiscounsel's question "what was the reason specifically thatyou discharged Taylor?" and added "his refusal to listen toorders" when prompted by "How about his conduct?" Fi-nally,Casaccio ran through the gamut of reasons, whenasked again for them on cross-examination, concluding that"I felt telling him that he took too much time off, and wasarrogant was enough for me to fire him."Respondent introduced a "personnel card" for Taylorinto evidence.10 This card shows the following time off for9 It is clear that the three employees who testified, Ramirez, Taylor, andO'Ferrall, regarded Novak as a "manager" He often opened and closed thestore, he was the only person other than Casaccio who knew the combinationof, and had access to, the safe, he distributed their pay to the employees, hekept a record of the employees' attendance which he turned over to Casaccio,and he assigned work to the drivers. He also, of course, worked as a count-erman. But when Casaccio was absent, he was plainly the only one in thestore with any authority of any kind I am inclined to find that he was asupervisor, on the above facts, and not to credit Casaccio and Novak in theirdenials that Novak had such authority as described herein.10Although the Company's records are obviously kept very loosely, theyContinued 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDTaylor,who began ' work in September 1971: January1972-4-1/2 days,,February 1972-1-1/2 days, March 1972-1-1/2 days,April 1972-1 day, May 1972-1 day, June1972-1 day, and July 1972-2 days, including the 1/2 day onJuly 31. Thus the first 3 months of 1972 show 6-1/2 days off,the next 4 months show 5 days off. According to Casaccio,Taylor took off "half days many times," "most of the timewith permission and on occasions without permission."Respondent's records show only 9 "1/2 days" off during hisentire period of employment. "Most" of them "with permis-sion"must meanonly a few "without permission," whichleavesa maximum of perhaps two or three without permis-sion.Even as to these days, it is evident from Novak'stestimony that either no formal permission was necessary,or Novak himself gave'at least tacit permission to employeesgenerally to take off short periods oftime.Furthermore,Casaccio could not pinpoint any dates or times in this re-spect. Nor is there anything in Casaccio's testimony to sug-'gest that Tayloreverleft the plant after being deniedpermission to leave. As noted, Taylor's personnel cardshows a total of 11 days off from September 1971 throughJuly 31, 1972. Ramirez' card shows 8-1/2 days off fromNovember 1971 through July 31, 1972; O'Ferrall's shows4-1/2 days off from June 2, 1972, when he was first em-ployed by Respondent, through July 31, 1972.From all of the above, it is clear that the "a lot of timeoff" attributed to Taylor by Casaccio was not true in eitheran absolute or a relativesense.It is also clear that thisreason,the one Casaccio principally relied upon in dis-charging Taylor, was seized upon as a pretext for discharg-ing Taylor the next working day after the Union had soughtrecognition for the Company's three drivers.As to the other reasons assigned by Respondent forTaylor's discharge, I am satisfied that they were after-thoughts, and played no part in the determination. In thefirst place, I credit Taylor's testimony that Casaccio,gaveonly "lateness" as the reason for the discharge when hecalledTaylor into his office at 5:00 p.m. on July 31.Casaccio's testimony, as noted above, that he did not feelitwas necessary to mention other matters, particularly whenthe "other matters" had never been mentioned to Taylor,who had received no warnings, no reprimands, during histenure of employment, demonstrate that Respondent didnot regard such other matters as of any great significance,even when they allegedly took place, let alone at the timeof Taylor's termination. In view of the fact that the precipi-tating incident was no offense at all, and for all the reasonsset forth herein, I conclude that Respondent violated- Sec-tion 8(a)(3) and (1) by discharging Taylor on July 31, 1972.With respect to Ramirez and O'Ferrall, who were dis-charged the moment they began striking on August 3, 1972,I am convinced that Respondent, which did not even haveany kind of a pretext available to discharge them after theUnion's request for recognition as representative of thethree drivers, deliberately took them off truckdriving work,and assigned them menial tasks, as a punishment for havingselected a union, and probably in order to goad them intoare the only available records, and I accept them as business records of theCompany.quitting. The fact that when they reacted to the changes intheir duties and to Taylor's, discharge by striking they wereimmediately discharged reinforces my conclusion that Re-spondent violated Section 8(a)(3) and (1) by its treatment ofRamirez and O'Ferrall on August 2, 1972. It is true thatthere is no specific evidence of knowledge by Respondentof the 'union activities of any of the three discriminatees.Respondent did know, however, that the Union sought rec-ognition for the three of them, and it is reasonable to inferthat such activities were known to Respondent in thesecircumstances, a unit of three drivers requested out of atotal employee complement of at most 10 employees. Thetimingof Respondent's conduct, the fact that there was noexplanation for taking Ramirez and O'Ferrall off drivingduties, and assigning them to menial work, and the precipi-tate discharge of Taylor for taking time off with, accordingto Casaccio, explicit permission to do so from Casaccio, allbuttress the conclusion that Respondent knew of the Unionactivities and sympathies of the three employees concerned.CONCLUSION OF LAWBy discharging Abraham Taylor, Frank O'Ferrall, andManuel Ramirez because of their union activities or con-certed activities, and by assigning Frank O'Ferrall andManuel Ramirez to more arduous and menial duties be-cause of their union activities, Respondent engaged in un-fair labor practices affecting commerce within themeaningof Sections 8(a)(3) and (1) and 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom, and take certain affirmative action de-signed to effectuate the policies of the Act. Respondent,during the hearing, made a direct offer of reinstatement toO'Ferrall.' IO'Ferrall replied to Respondent's offer at thehearing as follows: "I don't know what really to say, but ifthe Union is recognized, I would. Yes, I would." By thisresponse, O'Ferrall was refusing to accept, on March 14,1973, an unconditional offer of reinstatement made to him.I shall therefore not order Respondent to reinstate him, andshall order backpay as to him only to March 14, 1973.As to Ramirez, Respondent contends that he should notbe ordered reinstated because of alleged misconduct, steal-ing a jack handle, during the course of the strike, and afterhe had been discharged. The only evidence to supportRespondent's allegation consists of the testimony of Casac-cio that he saw Ramirez reach into a company truck parkedacross the street from the store, take out the jack handle,worth about $4.00, and put it into the back of a nearbyBuick.Ramirez denied having taken anything from thetruck. Taylor and Montanez also denied that Ramirez hadtaken anything. Casaccio called the police, who arrested11This followed Respondent's attempt to show an offer of reinstatementby a letter, which I rejected, that it had earlier sent to O'Ferrall telling himthat if he was interested in coming back to work, he should file an applicationand come in for an interview. It is settled law that this kind of letter does notconstitute a valid offer of reinstatement. See, e.g.,National Business Forms,189 NLRB 964,Braswell Motor Freight Line,189 NLRB 5030. QUEENS AUTOSUPPLIES, INC.531Ramirez. He subsequently pleaded guilty to the "violation"(not a "crime" under New York penal law) of "loitering,"receiving no sentence. In these circumstances, I do not ac-cept the uncorroborated testimony of Casaccio, and there-forehave no reason to deny the normal remedy ofreinstatement and backpay to Ramirez.I shall, accordingly, recommend that Respondent offerreinstatement to Abraham Taylor and Manuel Ramirez,with backpay, computed as provided inF.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716, and that it make whole Frank O'Ferrall forthe period from his discharge on August 3, 1972, to the timeof Respondent's offer of reinstatement to him on March 14,1973, computed in accordance with the aforesaid cases.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:posted. Reasonable steps shall be taken by the Company toensure that the notices are not altered, defaced, or coveredby any other material.(d)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply herewith.12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations be adopted by the Board and become itsfindings,conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."ORDER 12Respondent, Queens Auto Supplies Inc., Queens, NewYork, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 531, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization, bydischarging or in any other manner discriminating againstemployees in regard to their hire or tenure of employmentor condition of employment.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Abraham Taylor and Manuel Ramirez immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights and privi-leges, and make them and Frank O'Ferrall whole for anyloss of earnings they may have suffered, in the manner setforth in the section hereof entitled "The Remedy."(b) Preserve and make available to the Board or itsagents, upon request, for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c)Post at its store in Queens, New York, and any otherlocations where notices to its employees are customarilyposted, copies of the attached notice marked "Appendix."13Copies of the notice on forms provided by the RegionalDirector for Region 29, shall be signed by an authorizedrepresentative of the Company and posted immediatelyupon receipt thereof and maintained for 60 consecutivedays thereafter, in conspicuous places, including all placesat all locations where notices to employees are customarilyAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discharge or otherwise discriminateagainst any employee because of his activity on behalfof Local 531, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or because they have engaged in a strike or any otherprotected concerted activity.WE WILL offer reemployment to Abraham Taylor andManuel Ramirez and WE WILL pay them and FrankO'Ferrall forlossesthey sufferedas a result of ourhaving discharged them.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir right to join or assist that Union or any otherunion.QUEENS AUTOSUPPLIES, INC.(Employer)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 16Court Street-4th Floor, Brooklyn, New York 11241, Tele-phone 212-596-3535.